Title: To George Washington from Harriot Washington, 5 March 1794
From: Washington, Harriot
To: Washington, George


          
            Honord Uncle
            Fredericksburg [Va.] March 5th 1794
          
          It gives me pain to be obliged to apply to my dear Uncle, so soon after his kind
              present, but embolden’d by your affectionate letter, I venture
            to ask you, if it is convenient, and you can spare the money, to let me have a peice of
            linnen, some dimmity to make me petticoat’s and a great coat, I have not had a great
            coat since, the winter I spent at Shooters hill, mine is not entirely worn out, but it
            is so small, that I cant get it on. I am not in immediate want
            of the linnen, but Aunt Lewis think’s as it will take me a good while to make it up that
            if I could get it now, it would be better than some time hence.
          Aunt Lewis join’s me in love to you Aunt Washington and Nelly.
            I am my dear Uncle Your affectionate Neice.
          
            Harriot Washington.
          
        